DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ submissions of August 20, 2021, are noted and entered.  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given on January 25, 2022, by Erin Collins.

IN THE CLAIMS
Amend claims 1, 21 and 29 as follows:
1.	A wipe comprising entangled melamine and nonwoven components, the wipe comprising:
(a) a melamine sheet in which the melamine is provided as a contiguous sheet; and
(b) first and second nonwoven sheets positioned on either side of the melamine sheet, wherein the melamine sheet is entangled into both of the first and second nonwoven sheets, such that a portion of the melamine is exposed on both exterior faces of the wipe generally provided by the nonwoven sheets, wherein the melamine sheet is compressed as it is entangled with the nonwoven sheets so that a final wipe has a thickness of 0.01 to 0.125 inch and in the final wipe the melamine sheet and first and second nonwoven sheets are hydro-entangled together such that there are no distinct layers.

21.	(Currently amended) A wipe formed by the following process, the steps for forming said wipe comprising:
(a) providing a melamine sheet;
(b) providing a first and a second nonwoven sheet;
(c) positioning the melamine sheet between the first and second nonwoven sheets; and
(d) hydro-entangling the melamine sheet and at least one of the nonwoven sheets such that the melamine and at least one of the nonwoven sheets are entangled together and not separable, such that a portion of the melamine is exposed on an exterior face of the wipe generally provided by the nonwoven sheets wherein the melamine sheet is compressed as it is entangled with at least one of the nonwoven sheets so that a final wipe has a thickness of 0.01 to 0.125 inches and in the final wipe the melamine sheet and first and second nonwoven sheets are hydro-entangled together such that there are no distinct layers.

29.	(Currently amended) A cleaning implement formed by the following process, the steps for forming said cleaning implement comprising:
(a) providing a melamine sheet;
(b) providing a first and a second nonwoven sheet;
(c) positioning the melamine sheet between the first and second nonwoven sheets;
(d) hydro-entangling the melamine sheet and at least one of the nonwoven sheets such that the melamine and at least one of the nonwoven sheets are entangled together and not separable, such that a portion of the melamine is exposed on an exterior face of the wipe generally provided  and in the final wipe the melamine sheet and first and second nonwoven sheets are hydro-entangled together such that there are no distinct layers; and
(e) attaching said final wipe to a cleaning tool prior to cleaning a surface.

Cancel claim 6.

Allowable Subject Matter
Claims 1-5, 7-11 and 21-29 are directed to an allowable product.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as US Pub. No. 2005/0136238 to Lindsay and US Pub. No. 2005/0266230 to Hill, does not appear to teach the specifically claimed entangled wipe having each of a melamine sheet and nonwoven sheets on either side of the melamine sheet, wherein the melamine sheet is entangled into both of the sheets such that there are no distinct layers, and such that a portion of the melamine is exposed on both exterior surfaces of the wipe, the final wipe having a thickness as claimed. Specifically, the prior art does not appear to suggest the sheets on both surfaces of a wipe sandwiching, and entangling with, a central contiguous melamine sheet which is not in particle form, such that the melamine is present on both surfaces of the sheet.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786